 

MANAGEMENT CONSULTANT AGREEMENT

 

This management consulting agreement ("Agreement") is made and entered into this
12th  day of March, 2018 ("Effective Date") by and between Kinetic Group Inc., a
Nevada corporation (“Company”) and Timothy Barker ("Consultant"); (collectively,
“Parties”).

 

WHEREAS the Company is desirous of engaging the Consultant and the Consultant is
desirous of accepting such mandate, in consideration of the mutual covenants and
agreements contained in this Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), the parties
hereto agree as follows:

 

1.1 TERM- This agreement shall commence on March 12, 2018 and shall continue for
a term of one year, subject to Article 4. This Agreement may be renewed or
extended for any period as may be mutually agreed upon by the parties.

 

2.1 SERVICES- The Consultant hereby agrees to provide consulting services (the
"Consulting Services") to the Company and to act as President of the Company.
The Consultant hereby accepts the following duties and responsibilities to the
Company as part of Consulting Services:

 

(i)

fulfilling all President duties in a diligent and responsible manner, as
required by the Company, including but not limited to, exercising general
direction and supervision over the business affairs of the Company, sourcing and
implementing new business opportunities, raising financing reasonably required
from time to time by the Company;

 

 

(ii)

Providing overall direction to the management of the Company and reporting
directly to the Board of Directors of the Company;

 

 

(iii)

performing any other duties that may be reasonably required or assigned by or on
behalf of the Board of Directors of the Company and can be performed in the
Consultant’s capacity as President, provided such duties are within the scope of
the Company’s business and implementation of the Company’s business plan.

 

2.2 The Consultant shall devote such attention and energies to the business
affairs of the Company as may be reasonably necessary for the diligent,
professional and faithful discharge of his duties as President.

 

2.3 Nothing in this Agreement shall prevent the Consultant from engaging in
personal activities, including engaging in reasonable investments, as long as
they do not interfere with the Consultant’s obligations under this Agreement.

 

2.4 The Consultant agrees and undertakes to inform the Company, immediately
after becoming aware of any matter that may in any way raise a conflict of
interest between the Consultant and the Company or any of its affiliates.

 

2.5 The Consultant and Company mutually represent and warrant that they are
under no contractual or other restrictions or obligations which are inconsistent
with the execution of this Agreement, or which will interfere with the
performance of the Services.  Consultant and Company further represent and
warrant that the execution and performance of this Agreement will not violate
any policies or procedures of any other person or entity for which Consultant
performs Services concurrently with those performed herein.

 

2.6 The Consultant and the Company mutually agree that there will not be any
employment relations between the Company and the Consultant. The Consultant
shall be deemed an independent contractor so as an independent contractor. The
termination of this Agreement, for any reason whatsoever, shall not constitute a
dismissal by the company of the Consultant for any purpose. The Consultant shall
have no right to receive any employee benefits including, but not limited to,
health and accident insurance, life insurance, sick leave and/or vacation.  The
Consultant agrees to pay all taxes, including income and self-employment taxes,
that may be due in respect to the Consulting Fee and to indemnify the Company in
the event the Company is required to pay any such taxes on behalf of the
Consultant.

 

2.7 If, despite the parties’ express agreements and representations hereunder,
it shall, at any time, be determined by a court of competent jurisdiction that
an employment relationship exists between the Company and the Consultant in
connection with this Agreement, and as a result of such decision the Consultant
shall become entitled to rights and/or payments resulting from the existence of
an employment relationship, the Company and the Consultant jointly and
severally, undertake to indemnify the Company for any payments and expenses
actually paid or required to be paid by the Company in connection with such
decision to the dullest extent permitted by law.

 

--------------------------------------------------------------------------------

 

 

3.1 CONSULTANT FEE- During the term of this Agreement, the Company shall pay the
Consultant a consultant fee in consideration of the provision of the Consulting
Services equal $4,000 US per month (the "Consultant Fee").

 

4.1 TERMINATION OF THE TERM- This Agreement may be terminated by either party
with a sixty (60) days advance written notice to the other party.

 

4.2 Upon termination, none of the Parties shall have any further obligations
under this Agreement, except that Company shall pay and the Consultant shall be
entitled to any fees or portion of fees that he was responsible for securing
pursuant to Section 3 hereof.

 

4.3 Upon termination of this Agreement for any reason whatsoever, if so
requested by the Company, the Consultant shall use his best efforts to effect an
orderly transfer of his duties to his successor.

 

4.4 Upon termination of this Agreement for any reason whatsoever or for no
reason, or if the Company otherwise requests, the Consultant shall return to the
Company all tangible Confidential Information, as defined in 7.1, and copies
thereof, regardless of how such Confidential Information or copies are stored
and maintained. The Consultant shall also deliver to the Company any property of
the Company which may be in their possession, including, but not limited to,
products, materials, memoranda, notes, records, reports, or other documents or
copies of the same.

 

4.5 Company agrees that it shall act in good faith and shall not circumvent nor
attempt to circumvent or frustrate payment of Consultant’s fees by terminating
Consultant in order to avoid paying fees.  The Company agrees that Consultant
shall be entitled to its fees pursuant to Section 3 of this Agreement.

 

5.1 STOCK OPTIONS- The Consultant may be granted, subject to the approval of the
Company’s Board of Directors, incentive stock options to purchase shares of the
Company’s common stock in such amounts and at such times as the Board of
Directors of the Company, in their absolute discretion, may from time to time
determine.

 

6.1 REIMBURSEMENT OF EXPENSES- The Company will reimburse the Consultant for
reasonable travel, promotional and other expenses incurred by the Consultant in
the furtherance of or in connection with the provision of the Consulting
Services, provided they have been incurred in accordance with the Company’s
expense reimbursement policy, which includes the requirement to obtain prior
approval of the expense by the Company.

 

7.1 CONFIDENTIAL INFORMATION AND DEVELOPMENTS- The Consultant will not at any
time, whether during or after the termination of this Agreement for any reason,
reveal to any person or entity any of the trade secrets or confidential
information concerning the organization, business or finances of the Company or
of any third party which the Company is under an obligation to keep
confidential, except as may be required in the ordinary course of performing the
Consultant Services to the Company, and the Consultant shall keep secret such
trade secrets and confidential information and shall not use or attempt to use
any such secrets or information in any manner which is designed to injure or
cause loss to the Company. Trade secrets or confidential information shall
include, but not be limited to, the Company's financial statements and
projections, expansion proposals, sales, technical and legal data, property
acquisition opportunities and business relationships with banks, lenders and
other parties not otherwise publicly available (the “Confidential Information”)

 

8.1 PARTIES BENEFITED; ASSIGNMENTS- This Agreement shall be binding upon, and
inure to the benefit of, the Consultant, his heirs and his personal
representative or representatives, and upon the Company and its successors and
assigns. This Agreement may not be assigned by any of the parties hereto, and
may not be amended or modified, without prior approval of the Company.

 

9.1 NOTICES- Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
overnight courier, addressed to the Board and the Company at its then principal
office, or to the Consultant at the address set forth in the preamble, as the
case may be, or to such other address or addresses as any party hereto may from
time to time specify in writing for the purpose in a notice given to the other
parties in compliance with this Section 9. Notices shall be deemed given when
delivered.

 

10.1 GOVERNING LAW- This Agreement shall be governed by and construed in
accordance with the laws of the Sate of Nevada and each party hereto adjourns to
the jurisdiction of the courts of the State of Nevada.

 

11.1 REPRESENTATIONS AND WARRANTIES- The Consultant represents and warrants to
the Company that (a) the Consultant is under no contractual or other restriction
which is inconsistent with the execution of this Agreement, the performance of
his duties hereunder or other rights of Company hereunder, and (b) the
Consultant is under no physical or mental disability that would hinder the
performance of his duties under this Agreement.

 

--------------------------------------------------------------------------------

 

 



12.1 MISCELLANEOUS- This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.

 

12.2 This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

 

12.3 No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto.

 

12.4 A waiver of the breach of any term or condition of this Agreement shall not
be deemed to constitute a waiver of any subsequent breach of the same or any
other term or condition.

 

12.5 This Agreement is intended to be performed in accordance with, and only to
the extent permitted by, all applicable laws, ordinances, rules and regulations.
If any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

 

12.6 The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 

12.7 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

 

13.1 LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTIES- Consultant’s
liability to company for damages arising out of this agreement shall be limited
to direct damages and shall not exceed the amount of fees paid by company under
this agreement. Consultant shall have no liability whatsoever for special,
incidental, exemplary, punitive, multiple, consequential, or indirect damages
(including lost profits, loss of data, loss of use) of company or any third
party, whether based upon warranty, contract, tort, strict liability or
otherwise, even if company has been advised of the possibility of such
damages. Consultant disclaims all warranties express or implied, including, but
not limited to the implied warranties of merchanability, fitness for a
particular purpose, title and non-infringement and securities laws and
regulations.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

KINETIC GROUP
INC.                                                                                  CONSULTANT
by its authorized signatory:

 

/s/ Yaroslav
Startsev                                                                                       
/s/ Timothy Barker

YAROSLAV
STARTSEV                                                                                 TIMOTHY
BARKER

 

 

 

 

 

 

--------------------------------------------------------------------------------

 